2017 UT App 61



               THE UTAH COURT OF APPEALS

             STATE OF UTAH, IN THE INTEREST OF M.L.,
             A PERSON UNDER EIGHTEEN YEARS OF AGE.


    STATE OF UTAH, DIVISION OF CHILD AND FAMILY SERVICES,
                          Petitioner,
                               v.
            THE HONORABLE SUCHADA P. BAZZELLE,
                         Respondent.

                            Opinion
                        No. 20160486-CA
                      Filed March 30, 2017

                Original Proceeding in this Court

          Sean D. Reyes, Carol L.C. Verdoia, and John M.
                Peterson, Attorneys for Petitioner
            Brent M. Johnson, Attorney for Respondent
               Martha Pierce and Dixie A. Jackson,
                      Guardians ad Litem
                  Caleb Proulx, Attorney for J.V.

 JUDGE KATE A. TOOMEY authored this Opinion, in which JUDGES
    GREGORY K. ORME and DAVID N. MORTENSEN concurred.

TOOMEY, Judge:

¶1      This matter originated in a child neglect proceeding in the
course of which M.L.’s putative father petitioned to establish
paternity. The paternity issue had not been resolved when the
juvenile court terminated the parental rights of M.L.’s mother,
and the court continued with adjudicating the putative father’s
petition. The State of Utah, through the Division of Child and
Family Services (DCFS), petitions this court for extraordinary
relief, arguing the juvenile court exceeded its subject matter
                            In re M.L.


jurisdiction when it granted the putative father’s petition, and
asking us to vacate its adjudication of parentage. We deny the
State’s petition.


                        BACKGROUND

¶2     On May 13, 2015, the State filed a petition in juvenile
court seeking custody of M.L., who was born in July 2014, and a
determination that she was a neglected child. The State’s petition
identified J.V. as M.L.’s putative father. The next day, the court
held a shelter hearing in which it approved the removal of M.L.
from the house of her mother (Mother) and her placement in the
temporary custody of DCFS. J.V. was present for this hearing.
The Court invited J.V. to the counsel table and advised him that
he would need to establish paternity. The court added that it
“[would] not make a finding as to the alleged Father at this time
until he establishes paternity.”

¶3      Mother stipulated that M.L. was a neglected child, and
the juvenile court conducted a disposition hearing in June 2015.
It ordered reunification services for Mother and set reunification
with M.L. as a goal, but with a concurrent plan for her adoption.
J.V. was again present. The hearing minutes reflect that he “has
tried to establish paternity” and “wants to request DNA testing”
by the Office of Recovery Services. The juvenile court informed
J.V. that “he needs to file a declaration of paternity,” and “[a]s
soon as [he] establishes paternity, we can get him an attorney
and start services.”

¶4    At a permanency hearing in December 2015, the juvenile
court changed M.L.’s permanency goal from reunification to
adoption and directed the State to file a petition for termination
of Mother’s parental rights. Mother informed the court that she
wanted to voluntarily relinquish her parental rights. J.V.




20160486-CA                     2               2017 UT App 61
                            In re M.L.


attended this hearing and told the court he was working to
establish paternity but had not yet done so.

¶5     On December 31, 2015, before Mother’s parental rights
were terminated, J.V., having obtained counsel, petitioned the
juvenile court for custody of M.L. and an adjudication of
paternity. He also filed a motion to intervene in the child welfare
case.

¶6     During a January 2016 hearing scheduled for another
purpose, the juvenile court accepted Mother’s voluntary
relinquishment of parental rights. 1 J.V.’s counsel noted that J.V.
expected to be heard at a subsequent hearing, which had already
been set, and stated that Mother’s voluntary relinquishment of
her rights would not affect J.V.’s petition.

¶7     The court directed the State to file an answer to J.V.’s
petition. Shortly thereafter, the State moved to dismiss the
petition. Instead, the court granted the parentage petition,
establishing J.V.’s paternity.

¶8     In April 2016, the State filed a motion asking the juvenile
court to vacate its order granting J.V.’s petition. 2 The State
argued the court lacked subject matter jurisdiction to grant the
petition because juvenile courts do not have “authority to
adjudicate paternity of an alleged father after a mother
voluntarily relinquishes her parental rights.” The court


1. Although the juvenile court ordered the State to file a petition
for termination of parental rights as to Mother, the State never
did so.

2. The State brought its motion under rule 60(b)(4) of the Utah
Rules of Civil Procedure, which permits a court to relieve a party
from a final judgment if “the judgment is void.”




20160486-CA                     3                2017 UT App 61
                             In re M.L.


disagreed and denied the motion. The State’s petition for
extraordinary relief followed.


              ISSUE AND STANDARD OF REVIEW

¶9     The State asks us to vacate the juvenile court’s order
granting J.V.’s petition for adjudication of parentage on the
ground that the court lacked subject matter jurisdiction when it
granted the petition. Rule 65B(a) of the Utah Rules of Civil
Procedure provides that, “[w]here no other plain, speedy and
adequate remedy is available, a person may petition the court for
extraordinary relief on any of the grounds” set forth in the rule.
The ground for relief relevant to this case is identified in
subsection (d) of rule 65B, which provides that relief may be
granted “where an inferior court . . . has exceeded its
jurisdiction.” Utah R. Civ. P. 65B(d)(2)(A).

¶10 “A denial of a motion to vacate a judgment under rule
60(b) is ordinarily reversed only for an abuse of discretion,” but
where a motion to vacate a judgment “is based on a claim of lack
of jurisdiction, the [juvenile] court has no discretion.” Jackson
Constr. Co. v. Marrs, 2004 UT 89, ¶ 8, 100 P.3d 1211 (citation and
internal quotation marks omitted). Accordingly, this court’s
determination “becomes a question of law upon which we do
not defer to the [juvenile] court.” Id. (citation and internal
quotation marks omitted). The burden of demonstrating a lack of
jurisdiction, however, “lies on the party challenging
jurisdiction.” Id. ¶ 9.

¶11 If a court exceeds its jurisdiction, the petitioner is “eligible
for, but not entitled to, extraordinary relief.” See State v. Barrett,
2005 UT 88, ¶ 24, 127 P.3d 682 (emphasis added). “Unlike a party
filing a direct appeal, a petitioner seeking rule 65B(d)
extraordinary relief has no right to receive a remedy that corrects
a lower court’s mishandling of a particular case. Rather, whether



20160486-CA                      4                 2017 UT App 61
                             In re M.L.


relief is ultimately granted is left to the sound discretion of the
court hearing the petition.” Id. ¶ 23. Where a petitioner is eligible
for relief, the court will apply an additional layer of analysis. See
id. ¶ 24. “[W]hen determining whether or not to grant the relief
requested in the petition,” the court will consider several factors,
such as: (1) “the egregiousness of the alleged error,” (2) “the
significance of the legal issue presented by the petition,” and (3)
“the severity of the consequences occasioned by the alleged
error.” Id. Our supreme court has stated that this several-factor
test is “akin to [the supreme court’s] exercise of its certiorari
review powers.” Id.

       Rule 46 of the Utah Rules of Appellate Procedure
       states that [r]eview by a writ of certiorari is not a
       matter of right, but of judicial discretion and will
       be granted only for special and important reasons.
       The rule goes on to provide a list of factors neither
       controlling nor wholly measuring the Supreme
       Court’s discretion, but which indicate the character
       of reasons that will be considered when deciding
       whether to grant certiorari review.

Id. (alteration in original) (citation and internal quotation marks
omitted).


                            ANALYSIS

¶12 The only issue before us is whether the juvenile court had
subject matter jurisdiction when it granted J.V.’s parentage
petition. Relying on In re D.A., 2009 UT 83, 222 P.3d 1172, which
it argues is controlling precedent, the State contends the juvenile
court’s jurisdiction ended when Mother voluntarily relinquished
her parental rights.

¶13 J.V., M.L.’s guardian ad litem, and the juvenile court
judge, as the respondent, each argue that D.A. is not controlling,


20160486-CA                      5                 2017 UT App 61
                             In re M.L.


albeit for different reasons. J.V. contends D.A. was “wrongly
decided because it fails to consider the impact and effect of the
Utah Uniform Parentage Act,” and in any event the juvenile
court has incidental jurisdiction over J.V.’s paternity action
under J.W.F. v. Schoolcraft, 763 P.2d 1217 (Utah Ct. App. 1988),
rev’d in part by In re J.W.F., 799 P.2d 710 (Utah 1990), 3 “because
Father has also sued for custody of M.L.”

¶14 The guardian ad litem distinguishes D.A., arguing that
“the juvenile court appropriately extended jurisdiction over the
parentage action because it was filed during the pendency of an
active child welfare proceeding. . . . Having appropriately
extended jurisdiction, the juvenile court did not lose jurisdiction
to adjudicate the matter and in fact was obligated to do so.”

¶15 The juvenile court judge also distinguishes D.A., arguing
that “[t]he mother’s relinquishment of rights did not
automatically divest the court of jurisdiction over paternity. A
court is divested of jurisdiction only when a law clearly requires
divestiture and no such law exists in this situation.”

¶16 Juvenile courts have exclusive original jurisdiction in
several types of proceedings involving children, including those
who are abused or neglected. Utah Code Ann. § 78A-6-103(1)(c)
(LexisNexis 2012). Juvenile courts also have exclusive original
jurisdiction in “the termination of the legal parent-child
relationship,” in certain contexts such as neglect and abuse. Id.
§§ 78A-6-103(1)(g), -507(1). This case originated in a child neglect


3. J.W.F. v. Schoolcraft, 763 P.2d 1217 (Utah Ct. App. 1988), rev’d in
part by In re J.W.F., 799 P.2d 710 (Utah 1990), is inapposite in the
present case. Because Schoolcraft turned on a narrow issue of
standing and because we determine the juvenile court had
jurisdiction to grant J.V.’s petition, we do not address this
argument.




20160486-CA                      6                 2017 UT App 61
                             In re M.L.


proceeding, and as to Mother, ended with the relinquishment of
her parental rights.

¶17 Juvenile courts also have concurrent jurisdiction with the
district courts “in establishing paternity,” id. § 78A-6-104(1)(b),
and “to adjudicate parentage,” id. § 78B-15-104(1). These powers
are vested under separate titles and chapters of the Utah Code—
the Juvenile Court Act (the JCA) at Title 78A, Chapter -6, and the
Utah Uniform Parentage Act (the UUPA) at Title 78B, Chapter-
15—but they complement one another.

¶18 The JCA explicitly refers to the UUPA, providing that the
district and juvenile courts have concurrent jurisdiction to
“establish[] paternity and order[] testing for the purposes of
establishing paternity, in accordance with [the UUPA], with
regard to proceedings initiated under Part 3, Abuse, Neglect,
and Dependency Proceedings, or Part 5, Termination of Parental
Rights Act.” Id. § 78A-6-104(1)(b). In turn, the UUPA provides
that the district courts and juvenile courts each have jurisdiction
“to adjudicate parentage under Parts 1 through 6.” Id. § 78B-15-
104(1). Part 6, Adjudication of Parentage, authorizes proceedings
“to determine the parentage of a child,” and establishes
procedural and substantive rules for adjudication of parentage.
Id. § 78B-15-601 et seq. In other words, juvenile and district courts
each have jurisdiction to adjudicate parentage under the UUPA
for the purpose of establishing paternity in connection with
proceedings brought under the JCA, but only the juvenile court
has jurisdiction with respect to abuse and neglect proceedings
and the termination of parental rights proceedings that
sometimes eventuate from them.

¶19 The UUPA does not explicitly refer to the JCA, but
broadly provides that “a judicial proceeding to adjudicate
parentage may be joined with a proceeding for adoption,
termination of parental rights, child custody or visitation, child
support, divorce, annulment, legal separation or separate



20160486-CA                      7                 2017 UT App 61
                             In re M.L.


maintenance, probate or administration of an estate, or other
appropriate proceeding.” Id. § 78B-15-610(1). 4 Although the
UUPA does not define “proceeding,” the plain and ordinary
meaning 5 of that term is “a particular action at law or case in
litigation” and it is synonymous with “legal action.” Proceedings,
Webster’s Third New International Dictionary (1968). An
“action” is commenced not by filing a motion but by filing a
complaint, Utah R. Civ. P. 3(a), or in certain situations, such as a
child welfare proceeding, a petition, Winward v. State, 2015 UT
61, ¶ 29, 355 P.3d 1022 (“The petition itself is the equivalent of a
complaint in an ordinary civil case . . . .”). 6

¶20 In D.A., the State initiated a child welfare proceeding by
filing a petition seeking a declaration that D.A. was an abused or
neglected child. 2009 UT 83, ¶ 5, 222 P.3d 1172. It then filed a
petition to terminate the mother’s parental rights. Id. ¶ 6. During
a hearing, the juvenile court informed the putative father it had


4. The State did not address this section in its briefing.

5. Undefined terms in a statute should be given their plain and
ordinary meaning, In re M.L.T., 746 P.2d 1179, 1180 (Utah Ct.
App. 1987), and “when determining the plain and ordinary
meaning of statutory terms we turn to the dictionary for
guidance,” In re J.D.M., 810 P.2d 494, 497 (Utah Ct. App. 1991).

6. A motion is a court paper, not a pleading as the State suggests
in its briefing. Bryan A. Garner, Garner’s Dictionary of Legal
Usage 682 (3d ed. 2011) (“[P]leading should be distinguished
from court paper, which is a broader term. Motions, briefs, and
affidavits are court papers, not pleadings.” (emphasis in original)).
Pleadings include a complaint, an answer to a complaint, an
answer to a counterclaim designated as such, an answer to a
crossclaim, a third-party complaint, an answer to a third-party
complaint, and a reply to an answer. Utah R. Civ. P. 7(a).




20160486-CA                      8                 2017 UT App 61
                             In re M.L.


set a date for trial on the State’s petition to terminate the
mother’s parental rights. Id. One day before trial, the putative
father filed a motion to intervene and for paternity testing. Id.
¶ 7. On the day of trial, the court accepted the mother’s
voluntary relinquishment of her parental rights without
considering the putative father’s motion. Id. Several days later,
the court held a hearing to consider the motion to intervene. Id.
¶ 8. The State argued the putative father could not be made a
party because the mother “had already relinquished her parental
rights and there was no longer a pending action in which he
could intervene.” Id. The court agreed and denied the motion to
intervene. Id. ¶ 9.

¶21 On appeal, our supreme court noted that, although the
UUPA authorizes “both the district court and the juvenile
court . . . to adjudicate paternity,” juvenile courts may adjudicate
paternity “only in proceedings involving abuse, neglect and
dependency, or termination of parental rights.” Id. ¶ 19. The
court concluded that the mother’s relinquishment of her parental
rights “resulted in the dismissal of the State’s petition to
terminate her parental rights and effectively ended both the
neglect proceeding and the proceeding against [the mother] to
terminate her parental rights.” Id. ¶ 26. Thus, both proceedings
(and the only two pending) had been completed, and “even if
the juvenile court had attempted to adjudicate [the putative
father’s] paternity, the adjudication would be void because the
court lacked jurisdiction.” Id.

¶22 The State’s argument here conflates a motion for paternity
testing with a petition for adjudication of parentage. The State
also argues that in D.A., our supreme court considered the
jurisdictional grants under the UUPA but instead “adopted the
more specific statutory provisions in the Juvenile Court Act.”
The State is mistaken.




20160486-CA                     9                 2017 UT App 61
                             In re M.L.


¶23 The putative father in D.A. filed a motion for paternity
testing, but did not file a petition to adjudicate parentage. Id. ¶ 7.
This is an important distinction. The motion for paternity testing
fell within the ambit of the JCA’s provision granting jurisdiction
to juvenile courts “in establishing paternity and ordering testing
for the purposes of establishing paternity,” but the juvenile court
case ended when D.A.’s mother’s rights were terminated and no
other judicial proceeding had been joined to the juvenile court
proceeding. See Utah Code Ann. § 78A-6-104(1)(b) (LexisNexis
2012); id. § 78B-15-610(1). The supreme court had no occasion to
consider applying the jurisdictional grant under the UUPA,
which allows “a judicial proceeding to adjudicate parentage” to
“be joined with a proceeding for . . . termination of parental
rights . . . .” See id. § 78B-15-610(1). We therefore conclude that
D.A. is not controlling in this case.

¶24 In sum, the D.A. court did not consider the UUPA’s
joinder provision because, although the putative father’s motion
had not been resolved, he had not initiated a proceeding that
could be joined with the existing child neglect and abuse
proceeding and the eventual termination of parental rights
proceeding had concluded.

¶25 In the case before us, pursuant to the UUPA’s joinder
provision, J.V.’s petition for adjudication of parentage was
joined with the child welfare proceeding before Mother
relinquished her parental rights, extending the juvenile court’s
jurisdiction to J.V.’s petition. In other words, because J.V.’s
petition was filed before Mother relinquished her parental
rights, the child welfare case remained open. See id. § 78A-6-
104(1)(b) (establishing concurrent jurisdiction of juvenile courts
to determine paternity in child welfare cases “initiated” under
the JCA). We thus conclude the juvenile court did not lack
jurisdiction when it granted J.V.’s petition.




20160486-CA                      10                2017 UT App 61
                             In re M.L.


                          CONCLUSION

¶26 Because we conclude the juvenile court did not exceed its
jurisdiction, the State is ineligible for extraordinary relief. 7 Its
petition is therefore denied.




7. In its petition for extraordinary relief, the State requested that,
in the event we determine extraordinary relief is not appropriate,
we treat its petition “as a Rule 5 petition for permission for an
interlocutory appeal.” Our analysis of whether the juvenile court
exceeded its jurisdiction would not change on appeal, and the
result would be the same. Accordingly, we exercise our
discretion under rule 5(a) of the Utah Rules of Appellate
Procedure and deny the State’s request.




20160486-CA                      11                2017 UT App 61